      Case 1:19-cv-05336-PAE-SDA Document 54 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


KAMIEL,

                                      Plaintiff,                  19 Civ. 5336 (PAE) (SDA)
                       -v-
                                                                            ORDER
 HAI STREET KITCHEN CO. ET AL,

                                      Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a motion from defendant Daisuke Kawauchi to vacate the default

judgment against him and dismiss this case. Dkt. 53. Plaintiff’s response is due August 31,

2021. The Court does not invite a reply




       SO ORDERED.

                                                           PaJA.�
                                                          ______________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: August 23, 2021
       New York, New York
